Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement

The references in the information disclosure statement submitted 1 Sep 2021 have been considered by the examiner to the extent of the time provided to scrutinize such references and the extent of the translation. 
	

Allowable Subject Matter
Claims 1-6, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

	The claim limitation “a pawl width dimension of the pawl portion is one-third of a width dimension or less of a boundary part between the stem portion and the engaging head portion” in claim 1 or “a pawl width dimension of the pawl portion is one-third of a width dimension or less of an upper end surface of the stem portion” in claim 3 is interpreted to mean that the pawl width dimension (“F” shown in Fig. 6) is 1/3 or less of the dimension of “D” (diameter width dimension) shown in Fig. 3. 
	If the pawl width was not interpreted as being “F” in Fig. 6 there would be obvious reasons to modify other dimensions. For example, changing the thickness of the pawl may 
	Thus, the available prior art fails to teach or suggest the limitations of independent claims 1 and 3, including a ratio comparison (1/3 or less) between the width dimension (“F” in Fig. 6) of the pawl portion attached to the head portion (22) and the width diameter (D in Fig. 3) of the upper end of the stem. 

	Furthermore, the prior art fails to teach or suggest the limitations of independent claim 13, including “the plurality of concave portions linearly connect two or more of the plurality of penetration holes.” This is understood to mean, for example shown in Fig. 8, that the concave groove portions 51 linearly connect more than one of the penetration holes 47. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        

	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742